Citation Nr: 0729901	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge in May 2007.

The veteran submitted additional medical evidence at his 
hearing in May 2007.  He also submitted a waiver of 
consideration by the agency of original jurisdiction.  
Accordingly, the Board will consider the evidence in its 
appellate review.

Finally, the evidence of record demonstrates that the veteran 
has been unemployed since 1989.  He suffered physical 
injuries at that time.  The veteran testified at his hearing 
that he believed his service-connected PTSD was the biggest 
problem he had in not seeking employment.  (Transcript p. 9).  
The Board construes the veteran's statement as an informal 
claim for a total disability evaluation based on individual 
unemployability (TDIU).  The issue has not been developed or 
certified on appeal and is referred to the RO for such 
further development as may be necessary.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the outset the Board notes that the veteran has provided 
copies of pertinent VA treatment records during the pendency 
of his claim rather than identify sources of treatment to 
allow the RO to obtain the records.  In the future, the RO 
should obtain all relevant VA treatment records and associate 
them with the claims folder.  This will ensure compliance 
with Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran submitted his original claim for service 
connection in September 2004.  He was afforded a VA 
examination in August 2006.  Based on the results of that 
examination, and corroboration of claimed stressors by the 
RO, the veteran was granted service connection for PTSD in 
August 2006.  He was assigned a 30 percent disability 
evaluation.

The veteran disagrees with the disability evaluation 
assigned.  He also asserts that the August 2006 examination 
report is not accurate.  Specifically, he contends that the 
examiner included findings that he did not report.  He 
further contends the examiner failed to ask him pertinent 
questions that would have elicited responses that would be 
supportive of a higher disability rating.  

The Board has reviewed VA treatment records for the period 
from March 2002 to May 2007.  The Board does observe that the 
veteran was seen as an outpatient in August and October 2006.  
The entries from those visits reflect a lower Global 
Assessment of Functioning (GAF) score, 42, than at the time 
of the VA examination, 55.  However, the veteran was also 
diagnosed with major depressive disorder (MDD), and grief 
regarding the death of his son in addition to his service-
connected PTSD.  It is not clear that the lower GAF score was 
the result of his PTSD as opposed to other, nonservice-
connected diagnoses.  Treatment records from 2007 show 
continued diagnoses of MDD and PTSD.  The entries also show 
GAF scores of 50.  

In light of the veteran's testimony, and the information 
contained in the outpatient records, a new examination is 
required to adequately assess the veteran's level of 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD since September 2004.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be provided to the examiner 
and the examiner should review the claims 
folder as part of the examination.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's PTSD.  The examiner is 
requested to comment on the extent to 
which the veteran's PTSD affects his 
occupational functioning, to include an 
opinion as to whether or not the veteran 
is able to obtain and maintain 
substantially gainful employment solely 
as a result of symptoms of his PTSD.  The 
report of examination must include a 
complete rationale for all opinions 
expressed.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


